EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 1-11 are CANCELED. 

ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 10/21/2021, have been fully considered.    
Applicants have amended their claims, filed 10/21/2021.
Applicants have amended Claims 16 and 21.
Applicants have left Claims 12-15, 17-20, and 22 as originally filed.
Claims 12-22 are the current claims hereby under examination.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-11 directed to an invention non-elected without traverse in the response filed on 05/20/2021.  Accordingly, claims 1-11 been cancelled.
Claim Rejections - 35 USC § 112 - Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Response to Arguments
Applicant’s arguments, see page 9 of Remarks, filed 10/21/2021, with respect to claim 21 have been fully considered and are persuasive. Applicants have amended claim 21 to remove “operating”. The 112(b) rejection of claim 21 has been withdrawn. 
Claim Rejections - 35 USC § 103 - Withdrawn
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Response to Arguments
Applicant’s arguments, see pages 9-12 of Remarks, filed 10/21/2021, with respect to claims 12-22 have been fully considered and are persuasive.  The 103 rejection of claims 12-22 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 12-22 are allowable over the prior art of record. The closet prior art of record includes Wedekind et al. (Pub. No. US 2017/0172473), hereinafter referred to as Wedekind, and Cronin et al. (Pat. No. US 10,656,695), hereinafter referred to as Cronin.
Wedekind discloses an analyte sensor system (Abstract, Fig. 1, and para. [0016]), including an analyte sensor (Fig. 1, element 108), a state machine (Fig. 2A, element 205, and para. [0066]) configured to cause a first voltage potential and a second voltage potential to be applied across the analyte sensor (para. [0122-123]), and measurement circuitry configured to generate values based on a first current and second current flowing through the analyte sensor (para. [0067]). Wedekind also discloses entering a lower power state and transitioning into an operational state in response to a signal (para. [0118] and [0122]). However, Wedkeind does not disclose, teach, or reasonably suggest calculating a difference between a first sensor value and a second sensor value to transition into the operational state. 
Cronin discloses a system for optimizing power consumption while recording data (Abstract), including a sensor (col. 1, line 54 “blood sugar level”). Cronin further discloses 
While determining an impedance is known within the art, no prior art made of record discloses, teaches, or reasonably suggests determining an impedance value of the sensor based at least in part on a first difference between the second digital count and the first digital count, where the first difference is used to generate a controller wake up signal. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.W.K./Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791